DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of receiving and making determinations, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in these claim elements preclude the steps from practically being performed in the mind. For example, the claim encompasses a person simply observing geolocation data that originated from a vehicle and mentally performing the determinations, such as by mentally determining that a vehicle has entered a geofence and mentally determining a destination location. No device or structure is recited as performing any step of the claim. Even if it was assumed that a generic computer performed the steps of the claim (which is not required by the claim), the steps are directed to generic computer functions of simply 
This judicial exception is not integrated into a practical application because no device or structure is recited as performing any step of the claim. Therefore, nothing in the claim amounts to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited in the claim, and even if it was assumed that the steps of the claim were performed by a generic computer (which is not required by the claim), the claim amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to assigning a location which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing that vehicle coordinate movement, however, the claim does not recite any control of any vehicle or structure, and the coordination of movement may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing characteristics of a vehicle that only serves to generally link the use of the judicial exception to a particular technological environment or field of use, and to describing an intended use of a “vehicle manifest”, where the intended use does not further limit the claim, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing characteristics of vehicles that only serves to generally link the use of the judicial exception to a particular technological environment or field of use, and to describing an intended use of the “subject vehicle”, where the intended use does not further limit the claim, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to outputting a notification which may be performed manually or 

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim recites that a “subject vehicle” is driven, where clearly a person may manually drive the “subject vehicle”. Furthermore, the step of providing location data is a mere generic computer function of data transmission, where the transmission of data does not show an improvement in computer-functionality, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 1. To “ping” a system is a generic computer function that encompasses simply data transmission, where the transmission of data does not show an improvement in computer-functionality, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 9, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a determination which may be performed mentally, and to utilizing data to perform a determination which may also be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.



As per Claim 11, the claim recites steps of receiving and making determinations, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “memory”, “processor”, “reporting module”, and “coordination module”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “memory”, “processor”, “reporting module”, and “coordination module”, the claim encompasses a person simply observing geolocation data that originated from a vehicle and mentally performing the determinations, such as by mentally determining that a vehicle has entered a geofence and mentally determining a destination location. Furthermore, the steps are directed to generic computer functions of simply receiving and analyzing data to reach conclusions which does not require any improvement to any technology or technical field. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites a “memory”, “processor”, “reporting module”, and “coordination module”, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “memory”, “processor”, “reporting module”, and “coordination module” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 12, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to assigning a location which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing that vehicle coordinate movement, however, the claim does not recite any control of any vehicle or structure, and the coordination of movement may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing characteristics of a vehicle that only serves to generally link the use of the judicial exception to a particular technological environment or field of use, and to describing an intended use of a “vehicle manifest”, where the intended use does not further limit the claim, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing characteristics of vehicles that only serves to generally link the use of the judicial exception to a particular technological environment or field of use, and to describing an intended use of the “subject vehicle”, where the intended use does not further limit the claim, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to outputting a notification which may be performed manually or mentally with the aid of pen and paper, and the determining of a location may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim recites that a “subject vehicle” is driven, where clearly a person may 

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 11. To “ping” a system is a generic computer function that encompasses simply data transmission, where the transmission of data does not show an improvement in computer-functionality, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 19, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to a determination which may be performed mentally, and to utilizing data to perform a determination which may also be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 20, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to sending data which is a generic computer function that encompasses simply data transmission, and to a verification which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 3, the subject matter is the claimed “The method of claim 1, wherein each of a plurality of subject vehicles coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle”.
There is no disclosure of how vehicles may “coordinate movement among one another” and by what systems and actions of the vehicles.
There is also no disclosure of what steps are required to be performed by the “plurality of subject vehicles” in order to “coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle”. There is also no disclosure of how to determine the “specific order” for a “plurality of subject vehicles”.
P[0031] of the Applicant’s specification recites
“In other embodiments, the autonomous subject vehicles 304 may coordinate movement among one another to automatically load into the smart transporter vehicle 302 in a specific order to utilize the assigned locations”,
however, there is no disclosure of what steps take place to “coordinate movement among one another”, or of what structure is required of each vehicle to “coordinate” movement. To “coordinate” movement implies some type of interaction between vehicles such as communication occurring between vehicles, however, there is no disclosure of vehicle-to-vehicle communication occurring using communication systems of the vehicles in order to coordinate movements of the vehicles. This paragraph simply recites a result that movement is coordinated without reciting the steps to achieve this result.
Furthermore, there is no disclosure of what the “specific order” is or how it is determined for a “plurality of subject vehicles”. Even in terms of determining the “assigned locations” the disclosure is silent as to exactly how any specific location is assigned in a manner that describes how movements would be coordinated to achieve the “specific order”. P[0045] recites 
“At the remote server 906, one or more data science algorithms 914 may be utilized for determining where a particular autonomous subject vehicle 908 should park in terms of level within the smart transporter vehicle 904 and/or a parking location. For example, any suitable type of data science algorithm may utilized to determine, for one or more autonomous subject vehicles, a closest level and/or parking location, a level/spot that is quickest to reach, a level/spot that is best suited based upon a received or predicted duration of the stay of the autonomous subject vehicle, and the like”,
However, this is merely a vague description at a high-level of generality that one or more vehicles may move to a level or spot, yet there is no disclosure of how a “specific order” for a “plurality of subject vehicles” is determined, let alone a “specific order” that makes clear how a “plurality of subject vehicles” somehow “coordinate movement” to “end up in assigned locations”.
As such, there is no indication in the specification that the inventors had possession of a method wherein each of a plurality of subject vehicles coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle.

As per Claim 10, the subject matter is the claimed “The method of claim 1, further comprising: sending subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data to a cloud location; and verifying the subject vehicle utilizing cameras or weight sensors providing data that is matched with the timestamp data”.
There is no disclosure of how data from the “cameras or weight sensors” is “matched with the timestamp data”.
P[0026] of the Applicant’s specification recites 
At block 218, the embedded cameras 213 and/or weight sensors 205 may send data to a cloud 210 service and a front end tool 212, wherein the data may be matched based on timestamps for vehicle verification purposes. In some embodiments, subject vehicle identification number data and subject vehicle location and corresponding timestamp data may be sent to a cloud location”,
however, there is no disclosure of how camera or weight sensor data is matched “based on timestamps”. For example, there is no disclosure describing how an image or a weight is matched to a timestamp, as an image and a weight are not time data, therefore, it is unknown what takes place when matching camera or weight sensor data with “timestamp data”.
As such, there is no indication in the specification that the inventors had possession of a method comprising sending subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data to a cloud location; and verifying the subject vehicle utilizing cameras or weight sensors providing data that is matched with the timestamp data.

As per Claim 13, the subject matter is the claimed “The system of claim 11, wherein each of a plurality of subject vehicles coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle”.
There is no disclosure of how vehicles may “coordinate movement among one another” and by what systems and actions of the vehicles.
plurality of subject vehicles” in order to “coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle”. There is also no disclosure of how to determine the “specific order” for a “plurality of subject vehicles”.
P[0031] of the Applicant’s specification recites
“In other embodiments, the autonomous subject vehicles 304 may coordinate movement among one another to automatically load into the smart transporter vehicle 302 in a specific order to utilize the assigned locations”,
however, there is no disclosure of what steps take place to “coordinate movement among one another”, or of what structure is required of each vehicle to “coordinate” movement. To “coordinate” movement implies some type of interaction between vehicles such as communication occurring between vehicles, however, there is no disclosure of vehicle-to-vehicle communication occurring using communication systems of the vehicles in order to coordinate movements of the vehicles. This paragraph simply recites a result that movement is coordinated without reciting the steps to achieve this result.
Furthermore, there is no disclosure of what the “specific order” is or how it is determined for a “plurality of subject vehicles”. Even in terms of determining the “assigned locations” the disclosure is silent as to exactly how any specific location is assigned in a manner that describes how movements would be coordinated to achieve the “specific order”. P[0045] recites 
At the remote server 906, one or more data science algorithms 914 may be utilized for determining where a particular autonomous subject vehicle 908 should park in terms of level within the smart transporter vehicle 904 and/or a parking location. For example, any suitable type of data science algorithm may utilized to determine, for one or more autonomous subject vehicles, a closest level and/or parking location, a level/spot that is quickest to reach, a level/spot that is best suited based upon a received or predicted duration of the stay of the autonomous subject vehicle, and the like”,
However, this is merely a vague description at a high-level of generality that one or more vehicles may move to a level or spot, yet there is no disclosure of how a “specific order” for a “plurality of subject vehicles” is determined, let alone a “specific order” that makes clear how a “plurality of subject vehicles” somehow “coordinate movement” to “end up in assigned locations”.
As such, there is no indication in the specification that the inventors had possession of a system wherein each of a plurality of subject vehicles coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle.

As per Claim 20, the subject matter is the claimed “The system of claim 11, wherein the processor is further configured to: send subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data to a cloud location; and verify that the subject vehicle utilizes cameras or weight sensors that provide data that is matched with the timestamp data”.
processor” performs both the “send” and “verify” step, however, P[0031] of the Applicant’s specification recites
“At block 318, the embedded cameras 313 and/or weight sensors 305 may send data to a cloud 310 service, along with data science determinations that identify which autonomous subject vehicles 304 that have been loaded/unloaded from the smart transporter vehicle 302. In some embodiments, the front end tool 312 may be utilized to match autonomous subject vehicles 304 based on timestamps for verification purposes. In some embodiments, a subject vehicle (manual or autonomous) may be verified utilizing the embedded cameras 313 or weight sensors 305 providing data that is matched with the timestamp data. In other embodiments, the autonomous subject vehicles 304 may coordinate movement among one another to automatically load into the smart transporter vehicle 302 in a specific order to utilize the assigned locations”,
therefore, the “front end tool 312” performs the matching or the “matched with the timestamp data” step of the claim, and this “front end tool 312” does not also send the “subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data” to a “cloud location”, therefore, the “front end tool 312” cannot correspond to the claimed “processor”, as the claimed “processor” performs both the “send” step and the “verify” step. There is no disclosure of a processor such as the claimed processor that both sends the “subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data” to a “cloud location” and also performs the “verify” step as claimed.


Furthermore as per Claim 20, the subject matter is the claimed “The system of claim 11, wherein the processor is further configured to: send subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data to a cloud location; and verify that the subject vehicle utilizes cameras or weight sensors that provide data that is matched with the timestamp data”.
There is no disclosure of how data from the “cameras or weight sensors” is “matched with the timestamp data”.
P[0026] of the Applicant’s specification recites 
“At block 218, the embedded cameras 213 and/or weight sensors 205 may send data to a cloud 210 service and a front end tool 212, wherein the data may be matched based on timestamps for vehicle verification purposes. In some embodiments, subject vehicle identification number data and subject vehicle location and corresponding timestamp data may be sent to a cloud location”,
however, there is no disclosure of how camera or weight sensor data is matched “based on timestamps”. For example, there is no disclosure describing how an image or timestamp data”.
As such, there is no indication in the specification that the inventors had possession of a method comprising sending subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data to a cloud location; and verifying the subject vehicle utilizing cameras or weight sensors providing data that is matched with the timestamp data.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10, 13-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 3, the claim recites “The method of claim 1, wherein each of a plurality of subject vehicles coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle”.
 It is unclear what steps are required to be performed by the “plurality of subject vehicles” in order to “coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle”. It is also unclear how to determine the “specific order” for a “plurality of subject vehicles”.
P[0031] of the Applicant’s specification recites
“In other embodiments, the autonomous subject vehicles 304 may coordinate movement among one another to automatically load into the smart transporter vehicle 302 in a specific order to utilize the assigned locations”,
however, there is no disclosure of what steps take place to “coordinate movement among one another”. This paragraph simply recites a result that movement is coordinated without reciting the steps to achieve this result.
Furthermore, there is no disclosure of what the “specific order” is or how it is determined for a “plurality of subject vehicles”. Even in terms of determining the “assigned locations” the disclosure is silent as to exactly how any specific location is assigned in a manner that describes how movements would be coordinated to achieve the “specific order”. P[0045] recites 
“At the remote server 906, one or more data science algorithms 914 may be utilized for determining where a particular autonomous subject vehicle 908 should park in terms of level within the smart transporter vehicle 904 and/or a parking location. For example, any suitable type of data science algorithm may utilized to determine, for one or more autonomous subject vehicles, a closest level and/or parking location, a level/spot that is quickest to reach, a level/spot that is best suited based upon a received or predicted duration of the stay of the autonomous subject vehicle, and the like”,
specific order” for a “plurality of subject vehicles” is determined, let alone a “specific order” that makes clear how a “plurality of subject vehicles” somehow “coordinate movement” to “end up in assigned locations”.
Therefore, the claim is unclear.

As per Claim 4, the claim recites “The method of claim 2, wherein: the transporter vehicle is a smart transporter vehicle; and the vehicle manifest is used by the smart transporter vehicle to summon and manage the subject vehicle”.
It is unclear what is required by “smart” of “smart transporter vehicle”.
The claim does not describe in any detail what makes a vehicle “smart”, and it is unclear what structure is required of the “transporter vehicle” for it to be considered a “smart transporter vehicle”.
Furthermore, it is unclear how the “vehicle manifest” is “used”, and it is unclear what the step of “summon and manage” requires, and it is unclear how the step of “summon and manage” depends on the “vehicle manifest”. Simply reciting “used” is not a positive recitation of exactly how the “vehicle manifest” is used.
Therefore, the claim is unclear.

As per Claim 5, the claim recites “The method of claim 1, wherein: the transporter vehicle is a smart vehicle that communicates with the subject vehicle regarding loading, unloading, or both; and the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle”.
It is unclear what is required by “smart” of “smart transporter vehicle”.
The claim does not describe in any detail what makes a vehicle “smart”, and it is unclear what structure is required of the “transporter vehicle” for it to be considered a “smart transporter vehicle”.
Therefore, the claim is unclear.

As per Claim 10, the claim recites “The method of claim 1, further comprising: sending subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data to a cloud location; and verifying the subject vehicle utilizing cameras or weight sensors providing data that is matched with the timestamp data”.
It is unclear if whatever performs the “sending” also performs the “verifying”, or if the “cloud location” performs the “verifying”. The Examiner notes that if whatever performs the “sending” also performs the “verifying”, it is unclear why the data would be sent to the “cloud location” if the “cloud location” does not perform any functions.
Therefore, the claim is unclear.

Furthermore as per Claim 10, it is unclear if the “cameras” and “weight sensors” are devices associated with the “subject vehicle”, the “transporter vehicle” or some other device, structure or vehicle that is not claimed.


As per Claim 13, the claim recites “The system of claim 11, wherein each of a plurality of subject vehicles coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle”.
 It is unclear what steps are required to be performed by the “plurality of subject vehicles” in order to “coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle”. It is also unclear how to determine the “specific order” for a “plurality of subject vehicles”.
P[0031] of the Applicant’s specification recites
“In other embodiments, the autonomous subject vehicles 304 may coordinate movement among one another to automatically load into the smart transporter vehicle 302 in a specific order to utilize the assigned locations”,
however, there is no disclosure of what steps take place to “coordinate movement among one another”. This paragraph simply recites a result that movement is coordinated without reciting the steps to achieve this result.
Furthermore, there is no disclosure of what the “specific order” is or how it is determined for a “plurality of subject vehicles”. Even in terms of determining the “assigned locations” the disclosure is silent as to exactly how any specific location is assigned in a manner that describes how movements would be coordinated to achieve the “specific order”. P[0045] recites 
At the remote server 906, one or more data science algorithms 914 may be utilized for determining where a particular autonomous subject vehicle 908 should park in terms of level within the smart transporter vehicle 904 and/or a parking location. For example, any suitable type of data science algorithm may utilized to determine, for one or more autonomous subject vehicles, a closest level and/or parking location, a level/spot that is quickest to reach, a level/spot that is best suited based upon a received or predicted duration of the stay of the autonomous subject vehicle, and the like”,
However, this is merely a vague description at a high-level of generality that one or more vehicles may move to a level or spot, yet there is no disclosure of how a “specific order” for a “plurality of subject vehicles” is determined, let alone a “specific order” that makes clear how a “plurality of subject vehicles” somehow “coordinate movement” to “end up in assigned locations”.
Therefore, the claim is unclear.

As per Claim 14, the claim recites “The system of claim 12, wherein: the transporter vehicle is a smart transporter vehicle; and the vehicle manifest is used by the smart transporter vehicle to summon and manage the subject vehicle”.
It is unclear what is required by “smart” of “smart transporter vehicle”.
The claim does not describe in any detail what makes a vehicle “smart”, and it is unclear what structure is required of the “transporter vehicle” for it to be considered a “smart transporter vehicle”.
vehicle manifest” is “used”, and it is unclear what the step of “summon and manage” requires, and it is unclear how the step of “summon and manage” depends on the “vehicle manifest”. Simply reciting “used” is not a positive recitation of exactly how the “vehicle manifest” is used.
Therefore, the claim is unclear.

As per Claim 15, the claim recites “The system of claim 11, wherein: the transporter vehicle is a smart vehicle that communicates with the subject vehicle regarding loading, unloading, or both; and the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle”.
It is unclear what is required by “smart” of “smart transporter vehicle”.
The claim does not describe in any detail what makes a vehicle “smart”, and it is unclear what structure is required of the “transporter vehicle” for it to be considered a “smart transporter vehicle”.
Therefore, the claim is unclear.

As per Claim 20, the claim recites “The system of claim 11, wherein the processor is further configured to: send subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data to a cloud location; and verify that the subject vehicle utilizes cameras or weight sensors that provide data that is matched with the timestamp data”.
cloud location” serves and what performs the “verify” step. Specifically, it is unclear why the data would be sent to the “cloud location” if the “cloud location” does not perform the “verify” step, and this makes it ambiguous as to whether or not the Applicant has correctly claimed that the “processor” performs both the “send” and “verify” step, or if the claim has some error and the “cloud location” is intended to perform the “verify” step.
Therefore, the claim is unclear.

Furthermore as per Claim 20, it is unclear if the “cameras” and “weight sensors” are devices associated with the “subject vehicle”, the “transporter vehicle” or some other device, structure or vehicle that is not claimed.
Therefore, the claim is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of The step of Claim 12 is not recited as being performed by any system element of Claim 11, therefore, Claim 12 does not further limit the system of Claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The step of Claim 13 is not recited as being performed by any system element of Claim 11, therefore, Claim 13 does not further limit the system of Claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim further limits the “transporter vehicle” rather than any system element of Claim 11, and the step of “the vehicle manifest is used by the smart transporter vehicle to summon and manage the subject vehicle” is not recited .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim further limits the “transporter vehicle” and the “subject vehicle” rather than any system element of Claim 11, therefore, Claim 15 does not further limit the system of Claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim further limits the “subject vehicle” rather than any system element of Claim 11, therefore, Claim 17 does not further limit the system of Claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The step of Claim 18 is not recited as being performed by any system element of Claim 11, therefore, Claim 18 does not further limit the system of Claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 7, 8, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR20120000328A) in view of Harvey (2016/0171894).

	Regarding Claim 1, Park et al. teaches the claimed method comprising:
receiving geolocation data from a subject vehicle (“The management information generation unit 230 generates management information by combining the vehicle information and the location information received from each vehicle 400”, see page 10 of the provided document, and “Whether the vehicle 400 is stopped may be determined by analyzing location information. For example, if the GPS coordinate value, which is location information, does not change over time, it may be determined that the vehicle 400 is stopped”, see page 14);
determining a subject vehicle has entered a geofence around a transporter vehicle (“The first zone is the parking position closest to the ship on which the vehicle is loaded. The second zone is a parking location which is somewhat far from the ship on which the vehicle is loaded but can be moved to the first zone at any time. The third zone is the parking position farthest from the ship on which the vehicle is loaded”, see pages 19-20) based on the geolocation data (“…the vehicle management server 100 retrieves real-time management information of all vehicles located in the first to third zones of the loading dock. As a result, if 100 sonata vehicles are parked in the third zone preliminarily, the vehicle management server 100 instructs the mobile vehicle management apparatus 200 to move the vehicles to the first zone” (emphasis added), see pages 20-21); and
determining a destination location…at which the subject vehicle is to park in response to determining the subject vehicle has entered the geofence around the transporter vehicle (“…the vehicle management server 100 retrieves real-time management information of all vehicles located in the first to third zones of the loading dock. As a result, if 100 sonata vehicles are parked in the third zone preliminarily, the vehicle management server 100 instructs the mobile vehicle management apparatus 200 to move the vehicles to the first zone…transmits the final parking position of the vehicle” (emphasis added), see pages 20-21).
Park et al. does not expressly recite the bolded portions of the claimed
determining a destination location within the transporter vehicle at which the subject vehicle is to park in response to determining the subject vehicle has entered the geofence around the transporter vehicle.
However, the claim is directed to simply determining a particular parking position. Furthermore, the location of a parking position being within a “transporter vehicle” is an obvious design choice, as clearly a parking position may be determined for any location whatsoever as a matter of design, including on a “transporter vehicle”.
Furthermore, this design choice is rendered obvious by Harvey (2016/0171894), where Harvey teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry (Harvey; see P[0115-P[0116] and FIGS. 4-5). Therefore, in view of Harvey (and in view of common sense), a person having ordinary skill in the art would find it obvious determine destination locations or parking positions in a ship for the vehicles of Park et al.


Regarding Claim 2, Park et al. does not teach the claimed method of claim 1, wherein each of a plurality of subject vehicles to be loaded onto or unloaded off of the transporter vehicle is assigned to a particular location on the transporter vehicle as part of a vehicle manifest.
However, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry (Harvey; see P[0115-P[0116] and FIGS. 4-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Harvey, and wherein each of a plurality of subject vehicles to be loaded onto or unloaded off of the transporter vehicle is assigned to a particular location on the transporter vehicle as part of a vehicle manifest, as rendered obvious by Harvey, in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

method of claim 1, wherein each of a plurality of subject vehicles coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle.
However, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, where a central computer coordinates a sequence of loading of the vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5). Furthermore, Harvey teaches vehicles coordinating with other vehicles in a zone (Harvey; see P[0143] and P[0147]-P[0148]). Therefore, a person having ordinary skill in the art would recognize that vehicles may coordinate movements in a zone such as a staging area, and also inside a ferry, in order to provide for coordinated and sequential loading of vehicles in the ferry, such as by coordinating an order of movement of the vehicles such that the vehicles are arranged as in FIG. 14 of Harvey.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Harvey, and wherein each of a plurality of subject vehicles coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle, as rendered obvious by Harvey, in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

Examiner’s Note:
and the vehicle manifest is used by the smart transporter vehicle to summon and manage the subject vehicle”, the limitation “is used by the smart transporter vehicle to summon and manage the subject vehicle” is directed to an intended use that does not further limit the claim. However, for the sake of compact prosecution, this limitation is addressed below.

Regarding Claim 4, Park et al. does not teach the claimed method of claim 2, wherein:
the transporter vehicle is a smart transporter vehicle; and
the vehicle manifest is used by the smart transporter vehicle to summon and manage the subject vehicle.
However, the claim does not describe in any detail what makes a vehicle “smart”, therefore, under broadest reasonable interpretation, the “smart transporter vehicle” is interpreted as any vehicle that includes a system to “summon and manage the subject vehicle”. Therefore, the claim is directed to an obvious design choice of the placement of a system to perform the “summon and manage” function. This design choice is rendered obvious by Harvey (2016/0171894), where Harvey teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, where a central computer coordinates a sequence of loading of the vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5). Furthermore, Harvey teaches that the central computer “can be located in the vehicle storage or parking facility” or “remotely” (Harvey; see P[0062]), therefore, because clearly the ferry of Harvey is equivalent to both a vehicle storage and a parking smart” vehicle equivalent to the claimed “smart transporter vehicle”, as the ferry may then be considered a system that can “summon and manage” a vehicle such as by directing a vehicle to move into a particular position inside the ferry, which is equivalent to summoning and managing the vehicle.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Harvey, and wherein the transporter vehicle is a smart transporter vehicle, and the vehicle manifest is used by the smart transporter vehicle to summon and manage the subject vehicle, as rendered obvious by Harvey, in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

Examiner’s Note:
Regarding Claim 5, the limitations “that communicates with the subject vehicle regarding loading, unloading, or both” and the limitation “that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle” are directed to intended uses that do not further limit the claim. However, for the sake of compact prosecution, these limitations are addressed below.

Regarding Claim 5, Park et al. does not teach the claimed method of claim 1, wherein:
the transporter vehicle is a smart vehicle that communicates with the subject vehicle regarding loading, unloading, or both; and
the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle.
However, the claim does not describe in any detail what makes a vehicle “smart”, therefore, under broadest reasonable interpretation, the “smart vehicle” is interpreted as any vehicle that includes a system that “communicates with the subject vehicle regarding loading, unloading, or both”. Therefore, the claim is directed to an obvious design choice of the placement of a system to perform the “communicates” function. This design choice is rendered obvious by Harvey (2016/0171894), where Harvey teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, where a central computer coordinates a sequence of loading of the vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5). Furthermore, Harvey teaches that the central computer “can be located in the vehicle storage or parking facility” or “remotely” (see P[0062]), therefore, because clearly the ferry of Harvey is equivalent to both a vehicle storage and a parking facility, a person having ordinary skill in the art would find it obvious and in fact trivial to simply place the central computer in the ferry, this converting the ferry into a “smart” vehicle equivalent to the claimed “smart transporter vehicle”, as the ferry may then be considered a system that “communicates” with a vehicle such as by directing a vehicle to move into a particular position inside the ferry.
the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle”, Claims 1 and 5 do not require any autonomous function to be performed by the “subject vehicle”, as summoning the “subject vehicle” does not require an autonomous response to the summoning. Regardless, Harvey (2016/0171894) teaches the use of driverless vehicles that may be directed onto a ferry (Harvey; see P[0116]), which teaches these limitations.
Furthermore, the limitations “that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle” are directed to an intended use that does not further limit the claim, as these are steps performed by “personnel” or a human, not by the Applicant’s invention. At best, these limitations imply the use of a “web app” to summon the “subject vehicle”. In view of this, as cited above, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, where a central computer coordinates a sequence of loading of the vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5), and where the central computer “can be located in the vehicle storage or parking facility” or “remotely” (Harvey; see P[0062]), and Harvey also teaches the use of a vehicle control network as “a communications network allowing a central vehicle control computer to command coordinated movements of multiple vehicles” (Harvey; see P[0070]). Therefore, a person having ordinary skill in the art would find it obvious and in fact trivial for any of the functions of the central computer of Harvey to be initiated manually or be “personnel”, and for any communications network to be accessed by a “web app” or an application that uses a network such as 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Harvey, and wherein the transporter vehicle is a smart vehicle that communicates with the subject vehicle regarding loading, unloading, or both, and the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle, as rendered obvious by Harvey, in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

Regarding Claim 7, Park et al. teaches the claimed method of claim 1, wherein:
…
the subject vehicle provides location data to a cloud-based geo-location tool (“The vehicle management server 100 receives management information from the mobile vehicle management apparatus 200. Various communication methods may be used between the vehicle management server 100 and the mobile vehicle management apparatus 200”, see page 6 and “The management information generation unit 230 generates management information by combining the vehicle information and the location information received from each vehicle 400”, see page 10 and “Whether the vehicle 400 is stopped may be determined by analyzing location information. For example, if the GPS coordinate value, which is location information, does not change over time, it may be determined that the vehicle 400 is stopped”, see and “…the vehicle retrieves real-time management information of all vehicles located in the first to third zones of the loading dock. As a result, if 100 sonata vehicles are parked in the third zone preliminarily, the vehicle management server 100 instructs the mobile vehicle management apparatus 200 to move the vehicles to the first zone” (emphasis added), see pages 20-21), where the vehicle management server is equivalent to a “cloud-based geo-location tool”, as a “cloud-based” implies simply the use of a server connected to a network, such as the server of Park et al., and “geo-location tool” is simply a label that does not further limit any structure. The Examiner notes for the record that because the vehicle management server of Park et al. receives position information and locates and manages the locations of vehicles, it is clearly equivalent to a “geo-location tool”.
Park et al. does not expressly recite the bolded portions of the claimed
the subject vehicle is driven onto the transporter vehicle; and
the subject vehicle provides location data to a cloud-based geo-location tool.
However, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, where a central computer coordinates a sequence of loading of the vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Harvey, and wherein the subject vehicle is driven onto the transporter vehicle, as rendered obvious by Harvey, in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

Regarding Claim 8, Park et al. teaches the claimed method of claim 1, wherein the subject vehicle is periodically pinged for its location after entering the geofence (“The central processing unit 120 analyzes the received management information and analyzes the vehicle information and the location information of the vehicle for each time zone. For example, the position of 10:30:23 pm and the position of 10:30:24 pm of the vehicle (unique identification number K4124) are respectively determined. If the vehicle (unique identification number K4124) has moved 5 m for one second, it can be seen that the moving speed of the vehicle (unique identification number K4124) is 5 m / s”, see page 11).

Regarding Claim 11, Park et al. teaches the claimed system comprising:
a memory and a processor coupled to the memory (where a processor coupled to a memory is implicit in the system of Park et al. as seen in “Referring to FIG. 2, the mobile vehicle management apparatus 200 of the vehicle management system according to an exemplary embodiment of the present invention may include an RFID reader210, a location information receiver 220, a management information generator 230, and a management information transmitter. 240 and register 250”, see page 8, as clearly the system of Park et al. is a computer which processes and stores information);
a reporting module utilizing the processor (“…a location information receiver 220, a management information generator 230, and a management information transmitter”, see page 8, where the processor is implicit in the system of Park et al. as explained above), the reporting module configured to:
receive geolocation data from a subject vehicle (“The management information generation unit 230 generates management information by combining the vehicle information and the location information received from each vehicle 400”, see page 10 of the provided document, and “Whether the vehicle 400 is stopped may be determined by analyzing location information. For example, if the GPS coordinate value, which is location information, does not change over time, it may be determined that the vehicle 400 is stopped”, see page 14); and
determine a subject vehicle has entered a geofence around a transporter vehicle (“The first zone is the parking position closest to the ship on which the vehicle is loaded. The second zone is a parking location which is somewhat far from the ship on which the vehicle is loaded but can be moved to the first zone at any time. The third zone is the parking position farthest from the ship on which the vehicle is loaded”, see pages 19-20) based on the geolocation data (“…the vehicle management server 100 retrieves real-time management information of all vehicles located in the first to third zones of the loading dock. As a result, if 100 sonata vehicles are parked in the third zone preliminarily, the vehicle management server 100 instructs the mobile vehicle management apparatus 200 to move the vehicles to the first zone” (emphasis added), see pages 20-21); and
a coordination module (“…a location information receiver 220, a management information generator 230, and a management information transmitter”, see page 8) configured to determine a destination location…at which the subject vehicle is to park in response to determining the subject vehicle has entered the geofence around the transporter vehicle (“…the vehicle management server 100 retrieves real-move the vehicles to the first zone…transmits the final parking position of the vehicle” (emphasis added), see pages 20-21).
Park et al. does not expressly recite the bolded portions of the claimed
determine a destination location within the transporter vehicle at which the subject vehicle is to park in response to determining the subject vehicle has entered the geofence around the transporter vehicle.
However, the claim is directed to simply determining a particular parking position. Furthermore, the location of a parking position being within a “transporter vehicle” is an obvious design choice, as clearly a parking position may be determined for any location whatsoever as a matter of design, including on a “transporter vehicle”.
Furthermore, this design choice is rendered obvious by Harvey (2016/0171894), where Harvey teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry (Harvey; see P[0115-P[0116] and FIGS. 4-5). Therefore, in view of Harvey (and in view of common sense), a person having ordinary skill in the art would find it obvious determine destination locations or parking positions in a ship for the vehicles of Park et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Harvey, and to determine a destination location within the transporter vehicle at which the subject vehicle is to park in response to determining the 

Regarding Claim 12, Park et al. does not teach the claimed system of claim 11, wherein each of a plurality of subject vehicles to be loaded onto or unloaded off of the transporter vehicle is assigned to a particular location on the transporter vehicle as part of a vehicle manifest.
However, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry (Harvey; see P[0115-P[0116] and FIGS. 4-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Harvey, and wherein each of a plurality of subject vehicles to be loaded onto or unloaded off of the transporter vehicle is assigned to a particular location on the transporter vehicle as part of a vehicle manifest, as rendered obvious by Harvey, in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

Regarding Claim 13, Park et al. does not teach the claimed system of claim 11, wherein each of a plurality of subject vehicles coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle.
Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, where a central computer coordinates a sequence of loading of the vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5). Furthermore, Harvey teaches vehicles coordinating with other vehicles in a zone (Harvey; see P[0143] and P[0147]-P[0148]). Therefore, a person having ordinary skill in the art would recognize that vehicles may coordinate movements in a zone such as a staging area, and also inside a ferry, in order to provide for coordinated and sequential loading of vehicles in the ferry, such as by coordinating an order of movement of the vehicles such that the vehicles are arranged as in FIG. 14 of Harvey.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Harvey, and wherein each of a plurality of subject vehicles coordinate movement among one another to automatically load in a specific order to end up in assigned locations on the transporter vehicle, as rendered obvious by Harvey, in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

Examiner’s Note:
Regarding the Claim 14 limitations “and the vehicle manifest is used by the smart transporter vehicle to summon and manage the subject vehicle”, the limitation “is used by the smart transporter vehicle to summon and manage the subject vehicle” is directed to an intended use that does not further limit the claim. However, for the sake of compact prosecution, this limitation is addressed below.

Regarding Claim 14, Park et al. does not teach the claimed system of claim 12, wherein:
the transporter vehicle is a smart transporter vehicle; and
the vehicle manifest is used by the smart transporter vehicle to summon and manage the subject vehicle.
However, the claim does not describe in any detail what makes a vehicle “smart”, therefore, under broadest reasonable interpretation, the “smart transporter vehicle” is interpreted as any vehicle that includes a system to “summon and manage the subject vehicle”. Therefore, the claim is directed to an obvious design choice of the placement of a system to perform the “summon and manage” function. This design choice is rendered obvious by Harvey (2016/0171894), where Harvey teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, where a central computer coordinates a sequence of loading of the vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5). Furthermore, Harvey teaches that the central computer “can be located in the vehicle storage or parking facility” or “remotely” (Harvey; see P[0062]), therefore, because clearly the ferry of Harvey is equivalent to both a vehicle storage and a parking facility, a person having ordinary skill in the art would find it obvious and in fact trivial to simply place the central computer in the ferry, this converting the ferry into a “smart” vehicle equivalent to the claimed “smart transporter vehicle”, as the ferry may then be summon and manage” a vehicle such as by directing a vehicle to move into a particular position inside the ferry, which is equivalent to summoning and managing the vehicle.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Harvey, and wherein the transporter vehicle is a smart transporter vehicle, and the vehicle manifest is used by the smart transporter vehicle to summon and manage the subject vehicle, as rendered obvious by Harvey, in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]).

Examiner’s Note:
Regarding Claim 15, the limitations “that communicates with the subject vehicle regarding loading, unloading, or both” and the limitation “that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle” are directed to intended uses that do not further limit the claim. However, for the sake of compact prosecution, these limitations are addressed below.

Regarding Claim 15, Park et al. does not teach the claimed system of claim 11, wherein:
the transporter vehicle is a smart vehicle that communicates with the subject vehicle regarding loading, unloading, or both; and
the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle.
However, the claim does not describe in any detail what makes a vehicle “smart”, therefore, under broadest reasonable interpretation, the “smart vehicle” is interpreted as any vehicle that includes a system that “communicates with the subject vehicle regarding loading, unloading, or both”. Therefore, the claim is directed to an obvious design choice of the placement of a system to perform the “communicates” function. This design choice is rendered obvious by Harvey (2016/0171894), where Harvey teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, where a central computer coordinates a sequence of loading of the vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5). Furthermore, Harvey teaches that the central computer “can be located in the vehicle storage or parking facility” or “remotely” (see P[0062]), therefore, because clearly the ferry of Harvey is equivalent to both a vehicle storage and a parking facility, a person having ordinary skill in the art would find it obvious and in fact trivial to simply place the central computer in the ferry, this converting the ferry into a “smart” vehicle equivalent to the claimed “smart transporter vehicle”, as the ferry may then be considered a system that “communicates” with a vehicle such as by directing a vehicle to move into a particular position inside the ferry.
Furthermore, regarding the limitations “the subject vehicle is an autonomous vehicle that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle”, Claims 1 and 5 do not require any Harvey (2016/0171894) teaches the use of driverless vehicles that may be directed onto a ferry (Harvey; see P[0116]), which teaches these limitations.
Furthermore, the limitations “that personnel summon, via a web app, onto the transporter vehicle to auto-park or to depart the transporter vehicle” are directed to an intended use that does not further limit the claim, as these are steps performed by “personnel” or a human, not by the Applicant’s invention. At best, these limitations imply the use of a “web app” to summon the “subject vehicle”. In view of this, as cited above, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, where a central computer coordinates a sequence of loading of the vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5), and where the central computer “can be located in the vehicle storage or parking facility” or “remotely” (Harvey; see P[0062]), and Harvey also teaches the use of a vehicle control network as “a communications network allowing a central vehicle control computer to command coordinated movements of multiple vehicles” (Harvey; see P[0070]). Therefore, a person having ordinary skill in the art would find it obvious and in fact trivial for any of the functions of the central computer of Harvey to be initiated manually or be “personnel”, and for any communications network to be accessed by a “web app” or an application that uses a network such as the Internet, as this is an obvious design choice for communication between two systems.


Regarding Claim 17, Park et al. teaches the claimed system of claim 11, wherein:
the subject vehicle is configured to be driven onto the transporter vehicle; and
the subject vehicle is configured to provide location data to a cloud-based geo-location tool (“The vehicle management server 100 receives management information from the mobile vehicle management apparatus 200. Various communication methods may be used between the vehicle management server 100 and the mobile vehicle management apparatus 200”, see page 6 and “The management information generation unit 230 generates management information by combining the vehicle information and the location information received from each vehicle 400”, see page 10 and “Whether the vehicle 400 is stopped may be determined by analyzing location information. For example, if the GPS coordinate value, which is location information, does not change over time, it may be determined that the vehicle 400 is retrieves real-time management information of all vehicles located in the first to third zones of the loading dock. As a result, if 100 sonata vehicles are parked in the third zone preliminarily, the vehicle management server 100 instructs the mobile vehicle management apparatus 200 to move the vehicles to the first zone” (emphasis added), see pages 20-21), where the vehicle management server is equivalent to a “cloud-based geo-location tool”, as a “cloud-based” implies simply the use of a server connected to a network, such as the server of Park et al., and “geo-location tool” is simply a label that does not further limit any structure. The Examiner notes for the record that because the vehicle management server of Park et al. receives position information and locates and manages the locations of vehicles, it is clearly equivalent to a “geo-location tool”.
Park et al. does not expressly recite the bolded portions of the claimed
the subject vehicle is configured to be driven onto the transporter vehicle; and
the subject vehicle is configured to provide location data to a cloud-based geo-location tool.
However, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, where a central computer coordinates a sequence of loading of the vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et 

Regarding Claim 18, Park et al. teaches the claimed system of claim 11, wherein the subject vehicle is periodically pinged for its location after entering the geofence (“The central processing unit 120 analyzes the received management information and analyzes the vehicle information and the location information of the vehicle for each time zone. For example, the position of 10:30:23 pm and the position of 10:30:24 pm of the vehicle (unique identification number K4124) are respectively determined. If the vehicle (unique identification number K4124) has moved 5 m for one second, it can be seen that the moving speed of the vehicle (unique identification number K4124) is 5 m / s”, see page 11).



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR20120000328A) in view of Harvey (2016/0171894) further in view of Finlow-Bates (2014/0167961).

Regarding Claim 6, Park et al. teaches the claimed method of claim 1, further comprising:
…
determining the destination location…at which the subject vehicle is to park subsequent to entering the geofence (“…the vehicle management server 100 retrieves real-time management information of all vehicles located in the first to third zones of the loading dock. As a result, if 100 sonata vehicles are parked in the third zone preliminarily, the vehicle management server 100 instructs the mobile vehicle management apparatus 200 to move the vehicles to the first zone” (emphasis added), see pages 20-21).
Park et al. does not teach the bolded portions of the claimed
outputting a notification based upon the subject vehicle entering the geofence around the transporter vehicle; and
determining the destination location within the transporter vehicle at which the subject vehicle is to park subsequent to entering the geofence.
See the parent claim rejection regarding the limitation “within the transporter vehicle”.
Furthermore, Finlow-Bates (2014/0167961) teaches that if a device enters or breaches a geo-fence, a notification is displayed and/or sent to a remote computer (Finlow-Bates; see P[0025]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Finlow-Bates, and to output a notification based upon the subject vehicle entering the geofence around the transporter vehicle, as rendered obvious by Finlow-Bates, in order to provide a notification to a user “and/or send a 

Regarding Claim 16, Park et al. teaches the claimed system of claim 11, wherein the processor is further configured to:
output a notification based upon the subject vehicle entering the geofence around the transporter vehicle; and
determine the destination location…at which the subject vehicle is to park subsequent to entering the geofence (“…the vehicle management server 100 retrieves real-time management information of all vehicles located in the first to third zones of the loading dock. As a result, if 100 sonata vehicles are parked in the third zone preliminarily, the vehicle management server 100 instructs the mobile vehicle management apparatus 200 to move the vehicles to the first zone” (emphasis added), see pages 20-21).
Park et al. does not teach the bolded portions of the claimed
output a notification based upon the subject vehicle entering the geofence around the transporter vehicle; and
determine the destination location within the transporter vehicle at which the subject vehicle is to park subsequent to entering the geofence.
See the parent claim rejection regarding the limitation “within the transporter vehicle”.
Finlow-Bates (2014/0167961) teaches that if a device enters or breaches a geo-fence, a notification is displayed and/or sent to a remote computer (Finlow-Bates; see P[0025]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Finlow-Bates, and to output a notification based upon the subject vehicle entering the geofence around the transporter vehicle, as rendered obvious by Finlow-Bates, in order to provide a notification to a user “and/or send a notice to a remote computer” if a device “enters or exits (i.e. breaches) the geo-fence” (Finlow-Bates; see P[0025]).



Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR20120000328A) in view of Harvey (2016/0171894) further in view of Lee et al. (2018/0165967).

Regarding Claim 9, Park et al. does not teach the claimed method of claim 1, further comprising:
determining upon which level the subject vehicle is to park; and
utilizing key-off data to determine where the vehicle has parked.
However, regarding the limitation “determining upon which level the subject vehicle is to park”, Harvey (2016/0171894) teaches computing a set of locations for 
Furthermore, regarding the limitation “utilizing key-off data to determine where the vehicle has parked”, Lee et al. (2018/0165967) teaches determining if a vehicle has parked and where a vehicle has parked based on whether or not an ignition switch of the vehicle is turned off (Lee et al.; see P[0128]-P[0129]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Harvey and Lee et al., and to determine upon which level the subject vehicle is to park, and utilize key-off data to determine where the vehicle has parked, as rendered obvious by Harvey and Lee et al., in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]) and in order to identify “a level on which the vehicle is parked” (Lee et al.; see P[0002]).

Regarding Claim 19, Park et al. does not teach the claimed system of claim 11, wherein the processor is further configured to:
determine upon which level the subject vehicle is to park; and
utilize key-off data to determine where the vehicle has parked.
determine upon which level the subject vehicle is to park”, Harvey (2016/0171894) teaches computing a set of locations for placing vehicles in a ferry, where the vehicles are arranged in a staging area prior to placement in the ferry, where a central computer coordinates a sequence of loading of the vehicles (Harvey; see P[0115-P[0116] and FIGS. 4-5), where clearly for a ferry having any number of levels such as a single level, the determination of a location on board the ferry would be equivalent to determining the “level” of parking, such as for a ferry with single level for parking.
Furthermore, regarding the limitation “utilize key-off data to determine where the vehicle has parked”, Lee et al. (2018/0165967) teaches determining if a vehicle has parked and where a vehicle has parked based on whether or not an ignition switch of the vehicle is turned off (Lee et al.; see P[0128]-P[0129]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Harvey and Lee et al., and to determine upon which level the subject vehicle is to park, and utilize key-off data to determine where the vehicle has parked, as rendered obvious by Harvey and Lee et al., in order to provide for “sequential and coordinated loading and unloading” (Harvey; see P[0009]) and in order to identify “a level on which the vehicle is parked” (Lee et al.; see P[0002]).



s 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR20120000328A) in view of Harvey (2016/0171894) further in view of Wang et al. (2015/0063646).

Regarding Claim 10, Park et al. does not teach the claimed method of claim 1, further comprising:
sending subject vehicle identification number data, subject vehicle location data…to a cloud location (“Referring to FIG. 4, the display unit 140 may display a location of a specific vehicle by time. For example, the vehicle (unique identification number S9103) is 2010.5.1. Located at 1-01 block of the 1st zone at PM 1:15, 2010.5.1. Located at 1-04 block of the 1st zone at PM 2:20, 2010.5.2. Located at block 2-03 of the second zone at 12:30 PM, 2010.5.4. It is located at block 3-05 of the third zone at 9:05 AM”, see pages 12-13 and see “…the mobile vehicle management apparatus 200 receives a unique identification number M9119 which is vehicle information from a vehicle, and receives GPS coordinates from the satellite 500”, see page 10 and “The central processing unit 120 analyzes the received management information and analyzes the vehicle information and the location information of the vehicle for each time zone. For example, the position of 10:30:23 pm and the position of 10:30:24 pm of the vehicle (unique identification number K4124) are respectively determined. If the vehicle (unique identification number K4124) has moved 5 m for one second, it can be seen that the moving speed of the vehicle (unique identification number K4124) is 5 m / s”, see page 11).
However, Park et al. does not expressly recite the bolded portions of the claimed
, and corresponding timestamp data to a cloud location; and
verifying the subject vehicle utilizing cameras or weight sensors providing data that is matched with the timestamp data.
Park et al. does teach determining a time corresponding to each set of received identification and location information, as seen the above citations of Park et al., but does not recite receiving “timestamp data”.
However, Wang et al. (2015/0063646) teaches a server receiving time stamp information and using this information to identify a parked vehicle, where identification of vehicles may be performed by detecting a vehicle using a camera (Wang et al.; see P[0046]-P[0047] and P[0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Wang et al., and to send subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data to a cloud location, and verify the subject vehicle utilizing cameras or weight sensors providing data that is matched with the timestamp data, as rendered obvious by Wang et al., in order to provide for “identifying a vehicle” (Wang et al.; see Abstract) and in order to provide for “improved parking management methods and systems” (Wang et al.; see P[0011]).

Regarding Claim 20, Park et al. teaches the claimed system of claim 11, wherein the processor is further configured to:
send subject vehicle identification number data, subject vehicle location data…to a cloud location (“Referring to FIG. 4, the display unit 140 may display a location of a specific vehicle by time. For example, the vehicle (unique identification number S9103) is 2010.5.1. Located at 1-01 block of the 1st zone at PM 1:15, 2010.5.1. Located at 1-04 block of the 1st zone at PM 2:20, 2010.5.2. Located at block 2-03 of the second zone at 12:30 PM, 2010.5.4. It is located at block 3-05 of the third zone at 9:05 AM”, see pages 12-13 and see “…the mobile vehicle management apparatus 200 receives a unique identification number M9119 which is vehicle information from a vehicle, and receives GPS coordinates from the satellite 500”, see page 10 and “The central processing unit 120 analyzes the received management information and analyzes the vehicle information and the location information of the vehicle for each time zone. For example, the position of 10:30:23 pm and the position of 10:30:24 pm of the vehicle (unique identification number K4124) are respectively determined. If the vehicle (unique identification number K4124) has moved 5 m for one second, it can be seen that the moving speed of the vehicle (unique identification number K4124) is 5 m / s”, see page 11).
However, Park et al. does not expressly recite the bolded portions of the claimed
send subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data to a cloud location; and
verify that the subject vehicle utilizes cameras or weight sensors that provide data that is matched with the timestamp data.
timestamp data”.
However, Wang et al. (2015/0063646) teaches a server receiving time stamp information and using this information to identify a parked vehicle, where identification of vehicles may be performed by detecting a vehicle using a camera (Wang et al.; see P[0046]-P[0047] and P[0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park et al. with the teachings of Wang et al., and to send subject vehicle identification number data, subject vehicle location data, and corresponding timestamp data to a cloud location, and verify that the subject vehicle utilizes cameras or weight sensors that provide data that is matched with the timestamp data, as rendered obvious by Wang et al., in order to provide for “identifying a vehicle” (Wang et al.; see Abstract) and in order to provide for “improved parking management methods and systems” (Wang et al.; see P[0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662